DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, with respect to the rejection(s) of claim(s) 1-4, 6-9, 13-15 18 and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Pracher discloses the settling tank and the service tank of claim 1, as the raw room 8 and storage space 26 which respectively correspond to these claim features. However, Applicant persuasively argues that this interpretation is not consistent with the specification. Therefore, the rejection and those depending therefrom have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reconsideration of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 13-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pracher (DE 10 2009 009 495 A1) in view of Miura (JP 56-104993 A).
Regarding claim 1, Pracher discloses a filtration system for an engine of a marine vessel, the filtration system being fluidly connectable to a connection to a settling tank (8) and to a connection to a service tank (26), the settling tank being for cleaning fuel for the engine and the service tank being for storing fuel for the engine [0023]; 
wherein the filtration system comprises a first filter (14) through which fuel flowing from the connection to the settling tank to the connection to the service tank is passable [0031]; and
wherein the filtration system is configured to be operable in a first mode in which the first filter removes contaminants from fuel flowing from the settling tank to the service tank, and in a second mode in which fuel flows through the first filter to dislodge the contaminants from the first filter [0031]. 
Pracher discloses a filter but does not disclose the settling tank and the service tank. 
Miura discloses a primary filter (18) that is provided between a fuel oil settling tank (1) and a fuel service tank (11). Miura teaches that the primary filter is used for cleaning contaminants that flow out of the settling tank to prevent the accumulation of said contaminants in the service tank (Abstract, Constitution). Miura teaches that downstream of the service tank, the fuel is fed to an internal combustion engine (Abstract, Constitution). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the outlet of the fuel oil settling tank disclosed by Miura to the connection to a settling tank disclosed by Pracher and to connect the inlet of the fuel oil service tank disclosed by Miura to the connection to a service tank disclosed by Pracher. Miura teaches that by placing a filter between the two tanks, the fine contaminants can be efficiently be removed before the fuel is provided to the engine (Abstract, Purpose). 
Regarding claim 2, Pracher further discloses the system comprising a backflush pump (including piston 22 and the hydraulic, pneumatic or electric drive) for pumping fuel through the first filter when the filtration system is operating in the second mode [0023]. 
Regarding claim 3, Pracher further discloses wherein the backflush pump is upstream of the first filter when the filtration system is operating in the second mode [0031]. 
Regarding claim 4, Pracher further discloses wherein the first filter comprises a series of filters [0020]. 
Regarding claim 6, Pracher further discloses the system comprising a valve (35) through which fuel flowing from the settling tank to the first filter passes in use, wherein the valve is for controlling fuel flow from the first filter towards the settling tank [0026]. 
Regarding claim 7, Pracher further discloses wherein the filtration system is configured so that the valve is closed to prevent or hinder fuel flow from the first filter towards the settling tank, when the filtration system is operating in the second mode [0031]. 
Regarding claim 8, Pracher further discloses a second filter (15) for removing the dislodged contaminants from fuel that has passed through the first filter when the filtration system is operating in the second mode [0020, 0028]. 
Regarding claim 9, Pracher further discloses the system comprising a collector (25) for collecting the contaminants removed by the second filter [0031]. 
Regarding claim 13, Pracher discloses a fuel system for an engine of a marine vessel, the fuel system comprising: 
a connection to a settling tank (8) for cleaning fuel for the engine;
a connection to a service tank (26) for storing fuel for the engine; and
a filtration system comprising a first filter (14) through which fuel flowing from the connection to the settling tank to the connection to the service tank is passable [0031]; 
wherein the filtration system is configured to be operable in a first mode in which the first filter removes contaminants from fuel flowing from the settling tank to the service tank, and in a second mode in which fuel flows through the first filter to dislodge the contaminants from the first filter [0031]. 
Pracher discloses a filter but does not disclose the settling tank and the service tank. 
Miura discloses a primary filter (18) that is provided between a fuel oil settling tank (1) and a fuel service tank (11). Miura teaches that the primary filter is used for cleaning contaminants that flow out of the settling tank to prevent the accumulation of said contaminants in the service tank (Abstract, Constitution). Miura teaches that downstream of the service tank, the fuel is fed to an internal combustion engine (Abstract, Constitution). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the outlet of the fuel oil settling tank disclosed by Miura to the connection to a settling tank disclosed by Pracher and to connect the inlet of the fuel oil service tank disclosed by Miura to the connection to a service tank disclosed by Pracher. Miura teaches that by placing a filter between the two tanks, the fine contaminants can be efficiently be removed before the fuel is provided to the engine (Abstract, Purpose). 
Regarding claim 14, Pracher further discloses wherein the filtration system comprises a second filter (15) for removing the dislodged contaminants from the fuel that has passed through the first filter when the filtration system is operating in the second mode [0020, 0028], wherein the first filter is connected to the settling tank via the second filter [as shown in Figures 4-5], whereby fuel from which the second filter has removed the dislodged contaminants is returnable to the settling tank [0031]. 
Regarding claim 15, Pracher further discloses the system comprising a backflush pump (including piston 22 and the hydraulic, pneumatic or electric drive) for pumping fuel through the first filter when the filtration system is operating in the second mode [0023], and wherein the service tank is connected to the first filter via the backflush pump [as shown in Figures 4-5]. 
Regarding claim 18, Pracher further discloses a marine vessel comprising the fuel system of claim 13 [0018]. 
Regarding claim 19, Pracher discloses a method of operating a filtration system of a fuel system for an engine of a marine vessel [0018], the method comprising: 
causing the filtration system to operate in a first mode whereby fuel flows from a settling tank (8) of the fuel system to a service tank (26) of the fuel system via a first filter (14) of the filtration system [0023] [0031], the first filter being for removing contaminants from the fuel [0031]; and
causing the filtration system to operate in a second mode whereby fuel flows through the first filter to dislodge the contaminants from the first filter [0031]. 
Pracher discloses a filter but does not disclose the settling tank and the service tank. 
Miura discloses a primary filter (18) that is provided between a fuel oil settling tank (1) and a fuel service tank (11). Miura teaches that the primary filter is used for cleaning contaminants that flow out of the settling tank to prevent the accumulation of said contaminants in the service tank (Abstract, Constitution). Miura teaches that downstream of the service tank, the fuel is fed to an internal combustion engine (Abstract, Constitution). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the outlet of the fuel oil settling tank disclosed by Miura to the connection to a settling tank disclosed by Pracher and to connect the inlet of the fuel oil service tank disclosed by Miura to the connection to a service tank disclosed by Pracher. Miura teaches that by placing a filter between the two tanks, the fine contaminants can be efficiently be removed before the fuel is provided to the engine (Abstract, Purpose). 
Claim(s) 5, 10-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pracher (DE 10 2009 009 495 A1) in view of Miura (JP 56-104993 A) and further in view of Hultqvist (US Patent Application Publication 2001/0045222).
Regarding claim 5, Pracher discloses the system of claim 1 as discussed above but does not disclose comprising a fuel pump for pumping fuel from the settling tank through the first filter to the service tank when the filtration system is operating in the first mode. 
Hultqvist discloses a filtration system comprising a pump (4) for pumping fuel to a service tank when the filtration system is operating in a first mode [0028]. 
Hultqvist teaches that routinely a pressure sensing device in the filter indicates an abnormal pressure drop, indicating a need for cleaning the fuel filter [0024]. Hultqvist teaches that the controller can be used to initiate the cleaning procedure based on the pressure drop [0013]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the fuel pump disclosed by Hultqvist with the fuel system disclosed by Pracher to routinely initiate cleaning of the filtration system based on the pressure drop in the first filter. 
Regarding claim 10-12, Pracher discloses the system of claim 8 as discussed above but does not disclose a pump for pumping fuel through the second filter, wherein the filtration system is configurable to create a circuit so that the pump for pumping fuel through the second filter is able to cause fuel to be passed through the second filter and back to the pump for pumping fuel through the second filter plural times, wherein the circuit is isolated from the first filter, so that the filtration system is operable in the first mode while the pump for pumping fuel through the second filter is causing fuel to be passed through the second filter and back to the pump for pumping fuel though the second filter plural times. 
Hultqvist discloses a filtration system comprising a pump (4) for pumping fuel through a second filter (12), wherein the filtration system is configurable to create a circuit so that the pump for pumping fuel through the second filter is able to cause fuel to be passed through the second filter and back to the pump for pumping fuel through the second filter plural times [0028], wherein the circuit is isolated from the first filter, so that the filtration system is operable in a first mode while the pump for pumping fuel through the second filter is causing fuel to be passed through the second filter and back to the pump for pumping fuel through the second filter plural times [0028]. 
Hultqvist teaches that the second filter is made finer than the first filter in order to prevent pollutants and particles from being sucked into the wrong side of the first filter [0009].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the second filter disclosed by Hultqvist with the fuel system disclosed by Pracher to prevent pollutants and particles from clogging the first filter. 
Regarding claims 16-17, Pracher discloses the system of claim 13 as discussed above but does not disclose the system comprising a filtration system controller for controlling the filtration system. 
Hultqvist discloses a fuel system comprising a filtration system controller (10) for controlling a filtration system (including pump 4 and filter 7), wherein the filtration system comprises a sensor configured to detect a condition of a first filter or a parameter of fuel at a location between a first filter (7) and a service tank (1) and to send a signal to the filtration system controller on the basis of the condition or parameter detected [0013], and
wherein the filtration system controller is configured to cause the filtration system to operate in a second mode in which fuel flows through the first filter to dislodge contaminants from the first filter on the basis of the signal [0010-0012] [0025] [0028]. 
Hultqvist teaches that routinely a pressure sensing device in the filter indicates an abnormal pressure drop, indicating a need for cleaning the fuel filter [0024]. Hultqvist teaches that the controller can be used to initiate the cleaning procedure based on the pressure drop [0013]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine filtration system controller and sensor disclosed by Hultqvist with the fuel system disclosed by Pracher to routinely initiate cleaning of the filtration system based on the pressure drop in the first filter. 
Regarding claim 20, Pracher discloses the system of claim 19 as discussed above but does not disclose a non-transitory computer-readable storage medium storing instructions that, if executed by a processor of a filtration system controller, cause the processor to carry out the method. 
Hultqvist discloses a non-transitory computer-readable storage medium storing instructions that are executed by a processor of a filtration system controller (10) that cause the processor to carry out a method for filtering a fuel system of an engine [0013]. 
 Hultqvist teaches that routinely a pressure sensing device in the filter indicates an abnormal pressure drop, indicating a need for cleaning the fuel filter [0024]. Hultqvist teaches that the controller can be used to initiate the cleaning procedure based on the pressure drop [0013]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine filtration system controller and sensor disclosed by Hultqvist with the fuel system disclosed by Pracher to routinely initiate cleaning of the filtration system based on the pressure drop in the first filter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747